CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions “Independent Registered Public Accounting Firm” and "Financial Statements and Experts" in the Prospectus/Proxy Statement and to the use of our reports dated October 26, 2009 with respect to Dreyfus Structured Midcap Fund and February 25, 2010 with respect to Dreyfus Active MidCap Fund, which are incorporated by reference in this Registration Statement on Form N-14 of Strategic Funds, Inc. /s/ ERNST & YOUNG LLP New York, New York July 26, 2010
